IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39707

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 747
                                                )
       Plaintiff-Respondent,                    )     Filed: November 29, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
ADEKUSIBE MARK ONIBOKUN,                        )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy Hansen, District Judge.

       Order revoking probation and requiring execution of unified fifteen-year sentence
       with five-year determinate term for sexual abuse of a child under sixteen years of
       age, affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                        Before LANSING, Judge; GUTIERREZ, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Adekusibe Mark Onibokun was convicted of sexual abuse of a child under sixteen years
of age, Idaho Code § 18-1506. The district court imposed a unified sentence of fifteen years
with five years determinate, suspended the sentence, and placed Onibokun on supervised
probation for fifteen years with the condition that he serve 180 days in the county jail and
complete the Active Behavioral Change Program. Onibokun subsequently admitted to violating
several terms of his probation and the district court revoked probation, ordered execution of the
underlying sentence, and retained jurisdiction. At the end of retained jurisdiction, the district
court suspended Onibokun’s sentence and reinstated supervised probation for fifteen years.

                                               1
Onibokun again violated probation and the district court revoked probation, ordered execution of
the sentence, and retained jurisdiction a second time. Following the second period of retained
jurisdiction, Onibokun was again placed on supervised probation.         After a third report of
probation violation was filed, the district court revoked probation and ordered execution of the
underlying sentence. Onibokun filed an Idaho Criminal Rule 35 motion, which the district court
denied. Onibokun appeals, contending that the district court abused its discretion by revoking
Onibokun’s probation without again retaining jurisdiction and by denying his Rule 35 motion.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and is consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-
73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original


                                                2
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       A motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency,
addressed to the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d
23, 24 (2006); State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In
presenting a Rule 35 motion, the defendant must show that the sentence is excessive in light of
new or additional information subsequently provided to the district court in support of the
motion. State v. Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our
review of the grant or denial of a Rule 35 motion, we consider the entire record and apply the
same criteria used for determining the reasonableness of the original sentence. State v. Forde,
113 Idaho 21, 22, 740 P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-
73.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion by revoking probation and ordering execution of
Onibokun’s original sentence without retaining jurisdiction, or by denying Onibokun’s Rule 35
motion for reduction of sentence.      Therefore, the order revoking probation and directing
execution of Onibokun’s previously suspended sentence and the order denying his Rule 35
motion are affirmed.




                                                3